DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 09 May 2022 concerning application 16/693,463 filed on 25 November 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendments to the claims (pp. 3-6) and arguments (pp. 7-8), filed on 09 May 2022, with respect to the rejections of claims 1-8 have been fully considered and are persuasive.  The rejections of claims 1-8 have been withdrawn. 

Election/Restrictions
Claims 1-5, 7, and 8 are allowable. The restriction requirement between Group I (previously presented claims 1-8) and Group II (claims 9-14), as set forth in the Office action mailed on 03 December 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03 December 2021 is withdrawn.  Claims 9-14, directed to a non-transitory computer readable medium for establishing a telemetry relationship in an implantable medical device, are no longer withdrawn from consideration because the claims, as amended, require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-5 and 7-14 are pending and under consideration for patentability; claims 1, 7, and 9-11 have been amended; claims 9-14 previously were withdrawn and have been rejoined in this Office Action; claim 6 has been cancelled. 

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance.  
Independent claim 1 has been amended to incorporate limitations similar to those presented in claim 6 and indicated as being allowable in the previous Office Action.  Independent claim 9, which was previously withdrawn from consideration, has also been amended to incorporate limitations similar to those presented in claim 6.  
Regarding independent claims 1 and 9, the prior art of record does not disclose or suggest the step of associating, by the implantable medical device, the one or more encryption keys and an identifier for the external device with first data in the memory of the implantable medical device that characterizes the external device as potentially authorized to establish the trusted telemetry communication relationship with the implantable medical device in accordance with the defined telemetry protocol.  The Examiner notes that the use of encryption keys in telemetry protocols is known (for example, please see Schilling et al., US 2017/0312530 A1, [0085], [0145]).  However, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the specific association steps as recited in independent claims 1 and 9.
Dependent claims 2-5, 7, and 8 depend from independent claim 1 and contain at least the same allowable subject matter as independent claim 1.  
Dependent claims 10-14 depend from independent claim 9 and contain at least the same allowable subject matter as independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792